Title: From Thomas Jefferson to Luis Pinto de Souza, 21 February 1791
From: Jefferson, Thomas
To: Pinto de Sousa Coutinho, Luis, Chevalier de



Sir
Philadelphia February 21st. 1791

I have duly received the Letter of November 30th. which your Excellency did me the honor to write, informing me that her most Faithful Majesty had appointed Mr. Freire her Minister resident with us, and stating the difficulty of meeting us in the exchange of a Chargé des affaires, the Grade proposed on our part. It is foreseen that a departure from our System in this instance will materially affect our arrangements with other Nations, but the President of the United States has resolved to give her Majesty this Proof of his Desire to concur in whatever may best tend to  promote that Harmony and perfect Friendship so interesting to both Countries: He has therefore appointed Colonel Humphreys to be Minister resident for the United States at the Court of her Majesty.
This Gentleman has long been of the President’s own family, and enjoys his particular Confidence. I make no doubt he will so conduct himself as to give perfect satisfaction to her Majesty and yourself, and I therefore recommend him to your friendly Attentions and respect. Mr. Freire will have every title to the same from us, and will assuredly receive it. It is always with pleasure that I repeat the Homage of those Sentiments of Respect and Esteem with which I have Honor to be Your Excellency’s Most obedient and most humble Servt.
